PER CURIAM.
The Employer/Carrier appeal from an order awarding Claimant indemnity benefits, statutory penalties, interest, attorney’s fees, and costs; and directing authorization of a doctor for an evaluation and any necessary treatment. The facts in the record and the Florida statutory and decisional law demonstrate Claimant’s entitlement to indemnity benefits. We affirm the order in all respects except for the method of calculating Claimant’s average weekly wage (AWW). Prior to the issuance of the order, the Judge of Compensation Claims did not have the benefit of our recent en banc opinion in Vegas v. Globe Security, 627 So.2d 76 (Fla. 1st DCA 1993. We must reverse that portion of the order determining AWW and remand for further proceedings consistent with Vegas and with section 440.14, Florida Statutes.
AFFIRMED in part, REVERSED in part, and REMANDED for further proceedings.
BOOTH, MICKLE and LAWRENCE, JJ., concur.